DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 13-15 are objected to because of the following informalities:

	Regarding claim 13, the limitation “The method of manufacturing the touch panel according to claim 8” should be amended to read --- The method of manufacturing the touch panel according to claim 12---.
	Regarding claim 14, the limitation “The method of manufacturing the touch panel according to claim 9” should be amended to read --- The method of manufacturing the touch panel according to claim 13---.
	Regarding claim 15, the limitation “The method of manufacturing the touch panel according to claim 10” should be amended to read --- The method of manufacturing the touch panel according to claim 12---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LIM et al. (US 2017/0277341).  
Regarding claim 1, LIM discloses a touch panel (Fig. 1; [0066]-[0067], e.g., a touch panel 100), comprising: 
a substrate (e.g., a base layer BL); 
at least one driving electrode (Fig. 19; [0138], e.g., a driving electrode SE2); 
at least one first sensing electrode (e.g., a first sensor electrode SE1), wherein the at least one driving electrode is disposed on the substrate (Figs 1 and 21; e.g., the first sensor electrode SE1 is disposed on the base layer BL), the at least one first sensing electrode is disposed on the substrate and is electrical insulating from the at least one driving electrode ([0067], e.g., the first sensor electrode SE1 is disposed on the base layer Bl and is electrically insulated from the driving electrode Se2 by a first insulating layer IL1); 
at least one second sensing electrode disposed on the at least one first sensing electrode and overlapped with the at least one first sensing electrode (e.g., a second sensor electrode SE3 is disposed on the first sensing electrode SE1 and overlapped with the first sensing electrode SE2); and
an elastic dielectric material disposed between the at least one first sensing electrode and the at least one second sensing electrode ([0073], e.g., the elastic dielectric material IL1 and IL2 are disposed between the first sensing electrode SE1 and the second sensing electrode SE3).

Regarding claim 2, LIM further discloses the touch panel according to claim 1, wherein the elastic dielectric material covers the at least one driving electrode, the at least one first sensing electrode and the at least one second sensing electrode (Fig. 21; [0073], e.g., the elastic . 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of Park et al. (US 2015/0145824).  
	Regarding claim 3, LIM does not disclose the touch panel according to claim 2, wherein a thickness of the at least one driving electrode is greater than a thickness of the at least one first sensing electrode.
	However, Park discloses a touch panel wherein a thickness of a first electrode is greater than a thickness of a second electrode (Figs 3-4, 7, 10; [0042], [0045]-[0046], [0052], [0058], e.g., a thickness of the first electrode 210 is greater than that of the second electrode 220). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of LIM for including a sensing electrode having a thinner thickness so that the sensing electrode may endure against a greater length variation when a touch panel is bent (see [0046] of Park). 

.  

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of Park et al. (US 2015/0145824), and further in view of Kim et al. (US 2018/0121002).  
	Regarding claim 5, LIM in view of Park does not specifically disclose the touch panel according to claim 4, wherein the elastic dielectric material is a high dielectric constant elastic polymer material.
	However, Kim discloses a touch panel (Fig. 18; [0187]-[0190], e.g., a touch panel 170) wherein an elastic dielectric material is a high dielectric constant elastic polymer material ([0191], e.g., the elastic dielectric material 150 is a high constant elastic polymer material). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of LIM in view of Park for providing a high dielectric constant elastic polymer material so that the high dielectric constant elastic polymer material has a great thickness variation in response to a touch force.

8.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of HAGA et al. (US 2019/0204955).   
Regarding claim 6, LIM discloses a touch display (Fig. 12; [0105]-[0106], e.g., a display device 1200), comprising: 
a display panel ([0109], e.g., a display panel DP);

a touch panel (e.g., a touch panel 100), wherein the touch panel is disposed on the display panel (Fig. 17; [0128], e.g., the touch panel 100 is disposed on the display panel DP), the control circuit electrically connects with the touch panel (Fig. 18), 
wherein the touch panel comprises: 
a substrate (Fig. 17; [0128], e.g., sensor substrate LSS);
at least one driving electrode (Fig. 19; [0138], e.g., a driving electrode SE2); 
at least one first sensing electrode (e.g., a first sensor electrode SE1), wherein the at least one driving electrode is disposed on the substrate (Figs 1 and 21; e.g., the first sensor electrode SE1 is disposed on the base layer BL), the at least one first sensing electrode is disposed on the substrate and is electrical insulating from the at least one driving electrode ([0067], e.g., the first sensor electrode SE1 is disposed on the base layer Bland is electrically insulated from the driving electrode Se2 by a first insulating layer IL1); 
at least one second sensing electrode disposed on the at least one first sensing electrode and overlapped with the at least one first sensing electrode (e.g., a second sensor electrode SE3 is disposed on the first sensing electrode SE1 and overlapped with the first sensing electrode SE2); and
an elastic dielectric material disposed between the at least one first sensing electrode and the at least one second sensing electrode ([0073], e.g., the elastic dielectric material IL1 and IL2 are disposed between the first sensing electrode SE1 and the second sensing electrode SE3).
LIM does not disclose wherein the controller electrically connects with the display panel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of HAGA in the invention of LIM for electrically connecting a controller to a display panel in order to control the display panel for displaying an image.  

Regarding claim 7, LIM further discloses the touch display according to claim 6, wherein the control circuit is configured to determine whether the touch panel is bent outward or bent inward by comparing a capacitance between the at least one driving electrode and the at least one first sensing electrode with a capacitance between the at least one driving electrode and the at least one second sensing electrode (Figs 20 and 21; [0146]-[0152], e.g., determines whether the first to third sensor electrodes SE1 to SE3 are convexly curved upward or convexly curved downward on the basis of the comparison value CMP in the curve sensing mode).  

	Regarding claim 8, LIM further discloses the touch display according to claim 6, wherein the elastic dielectric material covers the at least one driving electrode, the at least one first sensing electrode and the at least one second sensing electrode (Fig. 21; [0073], e.g., the elastic dielectric material IL1 and IL2 covers the driving electrode SE2, the first sensing electrode SE1 and the second sensing electrode SE3). 

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of HAGA et al. (US 2019/0204955), and further in view of Park et al. (US 2015/0145824).  
	Regarding claim 9, LIM in view of HAGA does not disclose the touch display according to claim 8, wherein a thickness of the at least one driving electrode is greater than a thickness of the at least one first sensing electrode.
	However, Park discloses a touch panel wherein a thickness of a first electrode is greater than a thickness of a second electrode (Figs 3-4, 7, 10; [0042], [0045]-[0046], [0052], [0058], e.g., a thickness of the first electrode 210 is greater than that of the second electrode 220). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of LIM in view of HAGA for including a sensing electrode having a thinner thickness so that the sensing electrode may endure against a greater length variation when a touch panel is bent (see [0046] of Park). 

	Regarding claim 10, LIM in view of HAGA and Park further discloses the touch panel according to claim 3, wherein a thickness of the at least one driving electrode is greater than a thickness of the at least one second sensing electrode (see discussion of claim 3).  

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of HAGA et al. (US 2019/0204955) and Park et al. (US 2015/0145824), and further in view of Kim et al. (US 2018/0121002).  
Regarding claim 11, LIM in view of HAGA and Park does not specifically disclose the touch display according to claim 10, wherein the elastic dielectric material is a high dielectric constant elastic polymer material.
	However, Kim discloses a touch panel (Fig. 18; [0187]-[0190], e.g., a touch panel 170) wherein an elastic dielectric material is a high dielectric constant elastic polymer material ([0191], e.g., the elastic dielectric material 150 is a high constant elastic polymer material). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of LIM in view of HAGA and Park for providing a high dielectric constant elastic polymer material so that the high dielectric constant elastic polymer material has a great thickness variation in response to a touch force.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of Huang et al. (US 2015/0234486), and further in view of CHOI et al. (US 2017/0329426).        
	Regarding claim 12, LIM discloses a method of manufacturing a touch panel (Fig. 1; [0064], [0066]-[0068], e.g., manufacturing a flexible touch panel 100), comprising steps of: 
forming at least one patterned driving electrode and at least one patterned first sensing electrode on a substrate (Figs 1 and 19; [0138], e.g., forming a driving electrode SE2 and a first sensing electrode SE3 on a substrate BL); 
covering the at least one first sensing electrode by an elastic dielectric material ([0073], e.g., covering the first sensing electrode SE3 with an elastic dielectric material IL2) and exposing the at least one driving electrode (e.g., exposing the driving electrode SE2 by forming the driving electrode SE2 on the elastic insulating layer IL2);

covering the at least one driving electrode by the elastic dielectric material (e.g., the driving electrode SE2 is covered by the elastic dielectric material IL1).
LIM further discloses the method comprising: covering the at least one second sensing electrode by a cover layer and planarizing a surface of the cover layer (Fig. 5; [0122], e.g., a third encapsulation layer ECL3 is formed to cover the second sensor electrode SE1 and planarize the second sensor electrode SE1). 
LIM does not specifically disclose the method comprising: 
etching the at least one first sensing electrode to reduce a thickness of the at least one first sensing electrode; and
covering the at least one second sensing electrode by the elastic dielectric material.
However, Huang discloses a method of manufacturing a touch panel comprising: 
etching a sensing electrode to reduce a thickness of the sensing electrode (Fig. 2; [0023], [0039], e.g., the sensing electrode 102 is formed through a photo etching process to provide a thinner thickness). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Huang in the invention of Lim for etching at least one first sensing electrode to provide a thinner thickness thereby decreasing the overall thickness of a touch panel. 

However, CHOI discloses a method of manufacturing a touch panel comprising: 
covering a sensing electrode by an elastic dielectric material (Fig. 1; [0101], [0114], [0136]-[0137], [0190], e.g., the elastic insulation layer 150 is formed to cover the sensing electrode 40 and to be used as a planarization layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of CHOI in the invention of LIM in view of Huang for covering a second sense electrode by an elastic dielectric material thus the elastic dielectric material can be flexed by an external force. 

13.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of Huang et al. (US 2015/0234486) and CHOI et al. (US 2017/0329426), and further in view of Park et al. (US 2015/0145824).  
	Regarding claim 13, LIM in view of Huang and CHOI does not disclose the method of manufacturing the touch panel according to claim 12, wherein a thickness of the at least one driving electrode is greater than a thickness of the at least one first sensing electrode.
	However, Park discloses a touch panel wherein a thickness of a first electrode is greater than a thickness of a second electrode (Figs 3-4, 7, 10; [0042], [0045]-[0046], [0052], [0058], e.g., a thickness of the first electrode 210 is greater than that of the second electrode 220). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of LIM in view of Huang and 

	Regarding claim 14, LIM in view of Huang, CHOI and Park further discloses the method of manufacturing the touch panel according to claim 13, wherein a thickness of the at least one driving electrode is greater than a thickness of the at least one second sensing electrode (see discussion of claim 13).  

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2017/0277341) in view of Huang et al. (US 2015/0234486) and CHOI et al. (US 2017/0329426), and further in view of Kim et al. (US 2018/0121002).  
	Regarding claim 15, LIM in view of Huang and CHOI does not disclose the method of manufacturing the touch panel according to claim 12, wherein the elastic dielectric material is a high dielectric constant elastic polymer material.
However, Kim discloses a touch panel (Fig. 18; [0187]-[0190], e.g., a touch panel 170) wherein an elastic dielectric material is a high dielectric constant elastic polymer material ([0191], e.g., the elastic dielectric material 150 is a high constant elastic polymer material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of LIM in view of Huang and CHOI for providing a high dielectric constant elastic polymer material so that the high dielectric constant elastic polymer material has a great thickness variation in response to a touch force.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang et al. (US 2018/0120615); a touch panel is configured to determine a bending state based on capacitance value change information of touch sensing electrodes. 
	Lee et al. (US 2019/0332210); ant insulating layer disposed on a driving electrode and a sensing electrode is formed of a material having a high dielectric constant while having an elastic force.
	YUAN et al. (US 2021/0357078); a method for manufacturing a touch panel comprising the steps of forming a driving electrode and a sensing electrode on a substrate and forming a planarization layer covering the driving touch electrode and the sensing touch electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/HONG ZHOU/Primary Examiner, Art Unit 2623